Indictment larceny.
The defendant was indicted as a "free negro," and proved to be a free mulatto, according to general reputation.
The Court said it made no difference. The punishment is the same. The law distinguishes between white persons and free negroes or mulattoes in the punishment of larceny, but not between negroes and mulattoes. As a matter of personal description it is unimportant, for the defendant by pleading admits that he is the person charged. In point of fact this distinction of color between negroes and mulattoes would not be susceptible of proof in many cases. In *Page 557 
the case of the present defendant it could not be proved. The color of his skin, made lighter by confinement, places him between the two; while his hair is that of the negro race, and his features those of the mulatto.
                                       The defendant was convicted.
The same point was ruled again in Kent, at April term, 1841, inThe State vs. Rachel Ann Morris — Judge Layton dissenting.